 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-00331-001-TUC-RM (LAB)
10                 Plaintiff,                         ORDER
11   v.
12   Eder Said Erazo-Diaz,
13                 Defendant.
14
15          On March 7, 2018, Defendant Eder Said Erazo-Diaz was indicted for illegal

16   reentry of a removed alien in violation of 8 U.S.C. § 1326(a). (Doc. 7.) On September

17   14, Defendant filed a Motion to Dismiss Indictment Pursuant to 8 U.S.C. § 1326(d),

18   arguing that the prior order of removal is void and thus cannot serve as a predicate for the

19   illegal reentry charge. (Doc. 33.) On November 2, 2018, Magistrate Judge Leslie A.

20   Bowman issued a Report and Recommendation, recommending that the Motion to

21   Dismiss be granted. (Doc. 48.) The Government filed Objections, to which Defendant

22   has responded. (Docs. 52, 53.)

23   I.     Background

24          Defendant is a Honduran national who first entered the United States in 2007. On

25   August 1, 2008, he was served with a Notice to Appear, alleging that he was removable

26   under the Immigration and Nationality Act. The Notice to Appear directed Defendant to

27   appear before an immigration judge “on a date to be set at a time to be set to show why

28   [he] should not be removed from the United States . . . .” On August 18, 2008, Defendant
 1   was served with a Notice of Hearing, scheduling his master hearing before the
 2   immigration court on October 20, 2008, at 1:00 p.m. Defendant was subsequently served
 3   with ten more Notices of Hearing, each continuing the master hearing to a later date.
 4   Finally, on December 8, 2010, the immigration judge ordered that Defendant be deported
 5   to Honduras. Defendant was deported on December 17, 2010.
 6         Defendant reentered the United States. Immigration officials determined that
 7   Defendant was removable through reinstatement of the December 2010 order of removal.
 8   Defendant was deported on September 13, 2017.
 9         Defendant was apprehended on February 10, 2018, after reentering the United
10   States. He is now charged with illegal reentry “after having been . . . removed . . . on or
11   about September 13, 2017[.]” He argues that his charge must be dismissed because the
12   immigration judge lacked jurisdiction to enter the December 2010 order of removal, a
13   fact which would preclude the Government from relying on that order or its
14   reinstatement.
15   II.    Discussion1
16         Defendant challenges the underlying removal order upon which the § 1326(a)
17   charge is predicated. Defendant contends that the order of removal that was reinstated
18   and used to deport him was void. Based on her interpretation of a recent United States
19   Supreme Court case, Pereira v. Sessions, 138 S. Ct. 2105 (2018), Judge Bowman agreed.
20         Defendant’s collateral challenge is governed by § 1326(d), which requires him to
21   demonstrate that (1) he exhausted the administrative remedies available for seeking relief
22   from the predicate removal order; (2) the removal proceedings improperly deprived him
23   of the opportunity for judicial review; and (3) the predicate removal order was
24   fundamentally unfair. A removal order is fundamentally unfair if “(1) a defendant’s due
25   process rights were violated by defects in his underlying deportation proceeding, and (2)
26   he suffered prejudice as a result of the defects.” United States v. Guizar-Rodriguez, 900
27
           1
                   A district judge must “make a de novo determination of those portions” of a
28   magistrate judge’s “report or specified proposed findings or recommendations to which
     objection is made.” 28 U.S.C. § 636(b)(1).

                                                -2-
 1   F.3d 1044, 1047 (9th Cir. 2018) (quoting United States v. Ubaldo-Figueroa, 364 F.3d
 2   1042, 1048 (9th Cir. 2004)).
 3          A.        Pereira v. Sessions & Notices to Appear
 4          Title 8 U.S.C. § 1229a(a)(1) authorizes immigration judges to “conduct
 5   proceedings for deciding the inadmissibility or deportability of an alien.” Removal
 6   proceedings are initiated by the filing of a “notice to appear” with the immigration court.
 7   8 C.F.R. § 1239.1(a). Jurisdiction does not vest in the immigration court until the “notice
 8   to appear” is filed. Id. §§ 1003.13, 1003.14(a); see Gonzalez-Caraveo v. Sessions, 882
 9   F.3d 885, 890 (9th Cir. 2018) (“Once a notice to appear is filed with the Immigration
10   Court, however, jurisdiction over the individual’s immigration case vests with the
11   [immigration judge] . . . .”). Pursuant to 8 U.S.C. § 1229(a)(1), a “notice to appear” must
12   contain (among other things) “[t]he time and place at which the [removal] proceedings
13   will be held.”
14          The United States Supreme Court examined the interaction between a “notice to
15   appear” (defined in § 1229(a)(1)) and the “stop-time rule” (codified at § 1229b(d)(1)), the
16   latter of which relates to a form of discretionary relief available to aliens who “have
17   accrued 10 years of continuous physical presence in the United States.” Pereira, 138 S.
18   Ct. at 2109–10. Under the stop-time rule, an alien’s period of continuous physical
19   presence is halted once a “notice to appear” is served. Id. at 2109. Relying on the “plain
20   text, the statutory context, and common sense,” the Supreme Court concluded that a
21   putative “notice to appear” that omits the time and place of the removal proceedings “is
22   not a ‘notice to appear under section 1229(a)’ and therefore does not trigger the stop-time
23   rule.” Id. at 2110.
24          The Supreme Court explained that, by expressly referencing § 1229(a), the stop-
25   time rule
26          specifies where to look to find out what “notice to appear” means. Section
            1229(a), in turn, clarifies that the type of notice “referred to as a ‘notice to
27
            appear’” throughout the statutory section is a “written notice . . .
28          specifying,” as relevant here, “[t]he time and place at which the [removal]
            proceedings will be held.” § 1229(a)(1)(G)(i). Thus, based on the plain

                                                 -3-
 1          text of the statute, it is clear that to trigger the stop-time rule, the
 2          Government must serve a notice to appear that, at the very least,
            “specif[ies]” the “time and place” of the removal proceedings.
 3
     Id. at 2114.
 4
            Federal district courts disagree on the reach of the Supreme Court’s holding in
 5
     Pereira. Some district courts have found that Pereira extends no further than the stop-
 6
     time rule, and thus it does not serve as a basis for a § 1326(d) collateral attack. See, e.g.,
 7
     United States v. Chavez, No. 2:17-CR-40106-01-HLT, 2018 WL 6079513 (D. Kan. Nov.
 8
     21, 2018).2 Other district courts have found that Pereira clarifies what a notice must
 9
     contain to be a “notice to appear” under § 1229(a), and that because a putative notice that
10
     omits the time and place of the removal proceedings is not a “notice to appear,” the filing
11
     of a such a notice does not confer jurisdiction on an immigration court. See, e.g., United
12
     States v. Cruz-Jimenez, No. A-17-CR-00063-SS, 2018 WL 5779491 (W.D. Tex. Nov. 2,
13
     2018), appeal docketed, No. 18-50943 (5th Cir. Nov. 8, 2018). District courts that have
14
     concluded that Pereira extends to other contexts are themselves divided, however. Some
15
     have found that, because the immigration court lacked jurisdiction and could not issue a
16
     valid order of removal, a defendant need not show under § 1326(d) that he exhausted
17
     administrative remedies or that he was denied the opportunity for judicial review; in
18
     those cases, the defendant’s collateral attack succeeds. See, e.g., United States v. Ortiz,
19
     —— F. Supp. 3d ——, 2018 WL 6012390 (D.N.D. Nov. 7, 2018). Others have found
20
     that, even though a notice is defective under Pereira, the defendant can waive that defect
21
     and must still show that he exhausted administrative remedies and was denied judicial
22
     review; a defendant’s collateral attack can thus fail despite the defect. See, e.g., United
23
     States v. Lira-Ramirez, No. 18-10102-JWB, 2018 WL 5013523 (D. Kan. Oct. 15, 2018).
24
            B.      Immigration Court’s Jurisdiction
25
            Defendant emphasizes that the August 2008 Notice to Appear did not provide the
26
27          2
                  Several cases from this district have reached this conclusion. See, e.g.,
     United States v. Mendoza-Barcenas, No. CR-18-01291-001-TUC-JAS (DTF), 2018 WL
28   5300397 (D. Ariz. Sept. 11, 2018), report and recommendation adopted by 2018 WL
     5298423 (Oct. 24, 2018).

                                                 -4-
 1   date and time of his master hearing and contends, therefore, that it is not a “notice to
 2   appear” under § 1229(a). Since jurisdiction does not vest with the immigration court
 3   until a “notice to appear” is filed, he argues, the immigration court was without
 4   jurisdiction to order him removed from the United States.
 5          The Government contends that Congress did not address by statute whether or
 6   when jurisdiction vests in the immigration court, and thus that issue is governed by the
 7   regulations implemented by the Attorney General. It argues that since the regulatory
 8   definition of a “notice to appear” does not require time-and-place information, 8 C.F.R. §
 9   1003.15(b), the August 2008 Notice to Appear was valid and sufficient to confer
10   jurisdiction on the immigration court.
11          Judge Bowman agreed with Defendant, finding that only a valid “notice to appear”
12   can confer jurisdiction on the immigration court, and that a notice is invalid if it omits the
13   date-and-time information. Judge Bowman further found that a lack of jurisdiction
14   cannot be waived, and that an invalid notice cannot be cured by subsequent service of a
15   “notice of hearing.” Therefore, since the immigration court lacked jurisdiction, Judge
16   Bowman recommends finding that Defendant’s removal proceedings were fundamentally
17   unfair and ordering that the indictment be dismissed.
18          In its Objections, the Government urges this Court to follow the other cases in this
19   district that have rejected arguments identical to Defendant’s. The Government argues
20   that Pereira expressly limited its holding to cases involving the stop-time rule, which is
21   not at issue in this case. The Government asserts that, if Pereira did have such far-
22   reaching consequences, the Supreme Court would not have remanded for further
23   proceedings because there would be no jurisdiction for such proceedings.                 The
24   Government also argues the Court should adhere to pre-Pereira case law upholding the
25   two-step practice of serving a notice without time-and-place information and then a
26   subsequent notice of hearing containing that information, and to post-Pereira
27   administrative decisions that reject a broad reading of Pereira.
28          The Court agrees with Defendant. Although the Supreme Court narrowly defined


                                                 -5-
 1   the issue in Pereira, it held clearly and repeatedly that a notice that omits the time and
 2   place of the removal proceedings “is not a ‘notice to appear under section 1229(a).’” 138
 3   S. Ct. at 2110, 2113–14, 2115, 2118. Significantly, the Supreme Court explained that the
 4   time-and-place requirement is “definitional,” and that, “when the term ‘notice to appear’
 5   is used elsewhere in the statutory section, including as the trigger for the stop-time rule, it
 6   carries with it the substantive time-and-place criteria required by § 1229(a).” Id. at 2116.
 7   The foregoing language indicates that the stop-time rule is only one context in which the
 8   “notice to appear” definition applies.
 9          The Court disagrees with the Government that deference should be given to the
10   regulatory definition of a “notice to appear,” or to any administrative decisions that adopt
11   a narrow reading of Pereira. “Congress has supplied a clear and unambiguous answer to
12   the interpretive question at hand”—i.e., a notice that does not specify the time and place
13   of the removal proceedings is not a “notice to appear” under § 1229(a)—and an
14   inconsistent agency regulation cannot displace Congress’ intent. Id. at 2113–14; United
15   States v. Haggar Apparel Co., 526 U.S. 380, 392 (1999) (“In the process of considering a
16   regulation in relation to specific factual situations, a court may conclude the regulation is
17   inconsistent with the statutory language or is an unreasonable implementation of it. In
18   those instances, the regulation will not control.”).
19          The Government’s citation to United States v. Ortega, No. 17-10295, 2018 WL
20   4628632 (9th Cir. 2018) (mem.) does not persuade the Court otherwise. The Ortega
21   court made no mention of Pereira, and the Court declines to read into that silence a broad
22   implication that the Ninth Circuit has rejected the argument raised here by Defendant.
23   See id. The Court further disagrees that pre-Pereira case law upholding two-step notice
24   remains valid following Pereira. See Popa v. Holder, 571 F.3d 890 (9th Cir. 2009). The
25   Popa court explained:
26          Although § 1229(a)(1)(G)(i) requires a notice to appear to “specify []” the
            time and place at which the proceedings will be held, this court has never
27
            held that the [notice to appear] cannot state that the time and place of the
28          proceedings will be set at a future time by the Immigration Court. This
            court silently has adopted the rule that the time and date of a removal

                                                  -6-
 1          proceeding can be sent after the first notice to appear.
 2
     Id. at 895. Implicit in Popa is the idea that a notice that omits the time-and-place
 3
     information is still a “notice to appear.” Pereira expressly rejects that notion. 138 S. Ct.
 4
     at 2110. The Popa court also relied on the practical difficulties associated with providing
 5
     time-and-place information in an initial notice. 571 F.3d at 896. The Supreme Court
 6
     examined these practical concerns as well and determined that such concerns “are
 7
     meritless and do not justify departing from the statute’s clear text.” Pereira, 138 S. Ct. at
 8
     2118. Given the foregoing, the two-step notice given in Defendant’s case did not cure
 9
     the jurisdictional defect.
10
            The Court finds that a “notice to appear” under § 1229(a)(1) was not filed in
11
     Defendant’s case, and thus jurisdiction did not vest in the immigration court pursuant to 8
12
     C.F.R. §§ 1003.13, 1003.14.        Accordingly, Defendant’s appearance at the removal
13
     hearing could not cure the deficient notice, and the immigration court proceedings are
14
     void. See Da Cruz v. Immigration & Naturalization Serv., 4 F.3d 721, 722–23 (9th Cir.
15
     1993) (finding Board of Immigration Appeals lacked jurisdiction to order deportation of
16
     petitioner where agency violated regulation requiring appeals to be filed within 13 days);
17
     Stop H-3 Ass’n v. Coleman, 533 F.2d 434, 441 n.13 (9th Cir. 1976) (“Jurisdiction means
18
     the right to say and the power to act; and, as between agencies of the government,
19
     jurisdiction is the power of that particular agency to administer and enforce the law.”
20
     (citation and internal quotation marks omitted)); Wilson v. Carr, 41 F.2d 704, 706 (9th
21
     Cir. 1930) (“[I]f the order is void on its face for want of jurisdiction, it is the duty of this
22
     and every other court to disregard it.”).
23
            C.     Defendant’s Collateral Attack
24
            Defendant contends that he has satisfied the fundamental-unfairness prong of §
25
     1326(d) because the illegal order of removal was entered in violation of his due process
26
     rights, and he was removed when he should not have been. He argues further that, for
27
     two reasons, he is not required to show he exhausted administrative remedies or was
28
     denied judicial review: first, prior to Pereira, it would have been futile to argue that a


                                                  -7-
 1   notice that omits the time-and-place information invalidates the removal proceedings
 2   because both Board of Immigration Appeals and Ninth Circuit precedent foreclosed such
 3   an argument; and, second, exhaustion and judicial review are unnecessary because,
 4   without jurisdiction, the removal proceedings are a legal nullity.
 5          The Court agrees that the order of removal is fundamentally unfair under
 6   §1326(d)(3).    Because it was entered without jurisdiction, it was a violation of
 7   Defendant’s due process rights, and, as it unlawfully resulted in Defendant’s removal, it
 8   prejudiced Defendant. See United States v. Aguilera-Rios, 769 F.3d 626, 630 (9th Cir.
 9   2014) (order of removal is fundamentally unfair if, pursuant to order, defendant “was
10   removed when he should not have been” (citation omitted)).
11          Furthermore, since the order of removal is void for lack of jurisdiction, Defendant
12   was not required to exhaust his administrative remedies or seek judicial review. See
13   Lazaro v. Mukasey, 527 F.3d 977, 980 (9th Cir. 2008) (“A petitioner is entitled to relief
14   from a defective [notice to appear] if he shows that the Immigration Court lacked
15   jurisdiction.” (citation and internal quotation marks and brackets omitted)); United Farm
16   Workers of Am., AFL-CIO v. Ariz. Agric. Emp’t Relations Bd., 669 F.2d 1249, 1253 (9th
17   Cir. 1982) (“Exhaustion of administrative remedies is not required where . . . the
18   administrative proceedings themselves are void.”); Reese Sales Co. v. Hardin, 458 F.2d
19   183, 187 (9th Cir. 1972) (explaining exhaustion of administrative remedies is not
20   required where “the agency lacks power or jurisdiction to proceed”); Ortiz, 2018 WL
21   6012390, at *3 (explaining defendant need not satisfy the judicial review requirement
22   where the immigration court lacked jurisdiction because the requirement “surely . . .
23   requires an Immigration Judge’s decision be anchored in an exercise of proper
24   jurisdiction.”). Defendant thus need not satisfy the strict requirements of § 1326(d)(1)–
25   (2).
26   III.   Conclusion
27          Defendant has shown that he is entitled to relief. The December 2010 order of
28   removal is void because the immigration court lacked jurisdiction to enter it. Therefore,


                                                 -8-
 1   the Government is unable to establish an element of the offense of illegal reentry. United
 2   States v. Vasquez-Gonzalez, 901 F.3d 1060, 1064 (9th Cir. 2018) (“A valid removal order
 3   is a predicate element of a conviction for illegal reentry under § 1326.” (emphasis
 4   added)). Furthermore, the immigration court’s lack of jurisdiction makes the order of
 5   removal fundamentally unfair, and Defendant need not show that he exhausted
 6   administrative remedies or was denied the opportunity for judicial review.
 7         IT IS ORDERED:
 8         1.     The Government’s Objections (Doc. 52) are overruled. The Report and
 9   Recommendation (Doc. 48) is accepted and adopted in full.
10         2.     Defendant’s Motion to Dismiss Indictment (Doc. 33) is granted. The
11   indictment in the above-captioned matter against Defendant Eder Said Erazo-Diaz is
12   dismissed.
13         Dated this 4th day of December, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -9-
